Title: To Thomas Jefferson from Samuel Brown, 24 May 1802
From: Brown, Samuel
To: Jefferson, Thomas


            Sir,Lexington May 24th: 1802.
            Since my return from Washington, I have made very particular inquiries respecting a Skull found near the Big Bone Lick, resembling those which were discovered, 70 or 80 years ago, in Siberia, & which were supposed by Naturalists, to belong to Animals of the Ox kind. I am happy that I can now assure you, that the information which I communicated to you, on that subject, last winter, was perfectly correct. I have conversed with several gentlemen of respectability who have seen the skull & have examined it with considerable attention. A Mr John Brown of Cincinnati, has got possession of it & passed Wilkinsonville with it, on the 7th of last month. I imagine that it is his intention to present it to the Philosophical Society at Philadelphia—Mr McClellan who was at Wilkinsonville when Mr Brown descended the River, remarks that there seemed to be a very singular disproportion between the Horn & the size of the Head. His discription of the figure of this skull corresponds so well with that given by Gmelin of those collected in Siberia, that I am pretty confident it belonged to an Animal of the same species—It, certainly, has no resemblance to the head of the Elephant, Mammoth or Megalonyx. Dr Wistar or Dr Barton, will, I trust, give to the world, a minute discription of this fragment, which I believe is the only one of the kind which has yet been discovered on our Continent. The enormous size of the Horn, will in all probability, suggest the specific name of this unknown animal—
            Permit me to quote the passage in Gmelin to which I have refered— “There have been found, in the Earth, heads of an animal totally different from an Elephant & I have seen a head of it at Iackutzk which had been sent from Anaderskoi-ostrog & was, according to my information, perfectly similar to that found by Portn-jagen—I myself had one which I sent to the imperial Cabinet at Petersburgh—In fine I learned that on the Banks of Nischnaja-Tunguska similar heads are not only found every where dispersed but likewise other bones which unquestionably belonged not to the Elephant, such as Shoulder bones ossa sacra, ossa innominata & leg bones which probably belonged to the same animal to which the above head ought to be attributed & which should by no means be exclused from the Ox kind. I have seen leg bones & hip bones of this species concerning which I have nothing particular to remark except that they appeared to be extremely short in proportion to their thickness.”
            Relation dun voyage a Kamshatka”
            With sentiments of the most profound respect I have the honor to be Yo. Mo. Obt.
            Sam Brown
            
              P.S. Mr Edward West has gone to Washington from this place in order to procure Patents for several Mechanical inventions—The simplicity of his manners & the deficiency of his education cannot conceal from your discerning Eye his uncommon ingenuity—You are infinitely more competent to appreciate the merits of his several discoveries than I am. I shall therefore say nothing concerning them.—He is an honest & virtuous Citizen—	S.B.
            
          